[NON-PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            February 19, 2008
                             No. 06-16347
                                                          THOMAS K. KAHN
                                                                CLERK


                    D. C. Docket No. 05-80324 CV-JIC

HGI ASSOCIATES, INC.,

                                                       Plaintiff-Appellant,

                                 versus

MICROSOFT CORPORATION,
A Washington corporation,
MICROSOFT LICENSING, INC.,
A Nevada corporation,

                                                       Defendants-Appellees.




               Appeal from the United States District Court
                   for the Southern District of Florida


                          (February 19, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
   This is an appeal from an order granting the defendants summary judgment.
The plaintiff contends that the district court erred:
     1) in holding that res judicata barred its claim for punitive damages; and

     2) in holding that collateral estoppel barred its claim for compensatory or

punitive damages.

     After hearing oral argument, we conclude that the court committed no error

in granting the defendants summary judgment.

     AFFIRMED.




                                           2